

115 HR 4947 IH: Rural Infrastructure Development and Partnerships Act
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4947IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2018Ms. Esty of Connecticut (for herself, Mr. Katko, Mr. Faso, and Mr. Welch) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo improve infrastructure in small towns and rural areas.
	
 1.Short titleThis Act may be cited as the Rural Infrastructure Development and Partnerships Act. 2.Rural partnerships office (a)EstablishmentThere is established in the Department of Agriculture a Rural Partnerships Office (in this section referred to as the Office).
 (b)Head of officeThe Office shall be headed by a Director appointed by the President. (c)Direct reporting to Secretary of AgricultureThe Director shall report directly to the Secretary of Agriculture (in this section referred to as the Secretary).
 (d)DutiesThe Secretary, through the Rural Partnerships Office, shall do the following: (1)Rural partners programEstablish and run a program to provide technical assistance to improve delivery, financing, operations, and maintenance of rural infrastructure, as follows:
 (A)Through a competitive process, select not more than 5 organizations to serve as on-call providers of on-site technical assistance to rural communities. (B)Solicit applications from rural communities for technical assistance with infrastructure planning, asset management, life-cycle accounting, project delivery, financing, regional coordination, and project oversight.
 (C)Require an application for technical assistance from the program to include only a statement of the type of assistance requested, and of how the applicant believes the assistance would improve rural infrastructure, and any other information necessary to demonstrate the ability of the rural community to participate in the program.
 (D)Involve the Rural Liaison in each relevant Federal agency in the review of each application for technical assistance from the program.
 (E)Assign a technical assistance team to each applicant for technical assistance from the program whose application is approved by the Secretary, which shall provide the assistance for a period of not more than 2 years, with the goal that technical assistance personnel will be on-site in the rural community for a significant portion of that period, and require the team to submit to the Secretary and the Rural Liaison in each relevant Federal agency quarterly reports which summarize the activities of, and progress made by, the team during the quarter, including an accounting of for how much time the team spent in the community.
 (F)Coordinate the program with the Rural Water and Wastewater Circuit Rider Program carried out under section 306(a)(22) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(22)), technical assistance provided out under section 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1), the program for assistance for capacity building for community development and affordable housing under section 4 of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), and any other activities under which technical assistance may be provided so as to affect rural infrastructure, in order to avoid duplication of effort.
 (2)Best practices clearinghouseEstablish an online clearinghouse of best practices specifically targeted to rural infrastructure planning, asset management, life-cycle accounting, project delivery, funding and financing, regional coordination, and project oversight, including resources prepared by Federal agencies and other sources.
 (3)GrantsMake grants to assist rural communities in developing cost-effective infrastructure projects, with particular focus on regionally coordinated or bundled projects, and require an application for such a grant to include only such documentation as is necessary to demonstrate the potential for a viable project, and to be submitted by the State, local, or regional governmental entity with primary responsibility for the project.
 (4)Coordination of Rural LiasionsFacilitate coordination of the Rural Liaisons to develop, to the extent practical, common guidelines for rural funding or financing programs at the various Federal agencies, as well as to identify opportunities to work across agencies to support rural infrastructure needs.
 (5)Annual reportsWithin 60 days after the end of each fiscal year, publish an annual report on the activities of the Office during the preceding fiscal year, including the status of activities funded or assisted under the technical assistance program, and submit a copy of the report to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
				3.Rural liaisons
 (a)Designation in each Federal agencyThe head of each Federal agency that provides financial assistance to a rural community for an activity related to rural infrastructure, shall designate a Rural Liaison in the agency.
 (b)DutiesThe Rural Liaison in a Federal agency shall do the following: (1)Review regulations of, guidance provided by, and procedures of the agency to identify any that present a hardship for a rural community, and recommend ways to alleviate the hardship.
 (2)Participate in the review of applications referred to in section 2(d)(1)(C). (3)Serve as an ombudsperson for any rural community to which the agency is providing financial assistance, to help address issues and resolve problems.
 (4)Meet regularly with other Rural Liaisons to coordinate efforts and identify ways to work together to support rural infrastructure needs.
 4.DefinitionsIn this Act: (1)Relevant Federal agencyThe term relevant Federal agency means, with respect to an application for technical assistance, each Federal agency that provides financial assistance to a rural community for an activity related to rural infrastructure with respect to which the technical assistance is sought.
 (2)Rural areaThe term rural area means any area located outside an urbanized area (as defined by the Bureau of the Census) with a population of 50,000 or more.
 (3)Rural communityThe term rural community means any community located in a rural area. (4)Rural infrastructureThe term rural infrastructure means surface, maritime, air transportation, water, wastewater, broadband, and energy facilities and operations, and public buildings, including schools, in a rural area.
			